Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Han Saem Hong, Reg. No. 69,424 on December 27, 2021.

The application has been amended as follows: 
Amend claim 18 as follows:
--18. (Currently Amended) A method of operating an electronic device, the method comprising:
determining one or more data representative of a temperature, a pressure, a mode, an asserted signal, an address, or a combination thereof that occur during operation of the electronic device;
detecting one or more target criteria from the one or more data; 
degrading a trait of a degradation sensor based on detection of the target criteria, wherein the degraded trait corresponds to a readable value representative of an ;
tracking an amount of degradation in the degradation sensor;
isolating the degradation sensor from detection of the target criteria to stop the degradation of the degradation sensor, wherein the isolated degradation sensor represents a unit of data for the target criteria; and
connecting a second degradation sensor in place of the degradation sensor to continue tracking the target criteria in addition to the unit of data.--

Amend claim 20 as follows:
	--20.  (Canceled)--	

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an electronic device, comprising: a detection circuit configured to determine one or more data representative of a temperature, a pressure, a mode, an asserted signal, an address, or a combination thereof that occur during operation of the electronic device; a trigger circuit operably coupled to the detection circuit, the trigger circuit configured to generate a stress input based on the detection circuit detecting one or more target criteria from the one or more data; and a degradation sensor operably coupled to the trigger circuit, degradation sensor having a threshold voltage and being configured to store information corresponding to the target criteria based on degradation of the threshold voltage according to the stress input, wherein an amount of degradation in the threshold voltage corresponds to a readable value representative of  a cumulative count or duration for the occurrence of the target criteria during operation of the electronic device in combination with all other elements in claim 1.

Regarding claims 2-17, the claims are allowed as they further limit allowed claim 1.

Regarding claim 18, the prior art of record does not teach alone or in combination A method of operating an electronic device, the method comprising:
determining one or more data representative of a temperature, a pressure, a mode, an asserted signal, an address, or a combination thereof that occur during operation of the electronic device;
detecting one or more target criteria from the one or more data;
degrading a trait of a degradation sensor based on detection of the target criteria, wherein the degraded trait corresponds to a readable value representative of an amount, an intensity, a duration, and/or a number of occurrence of the target criteria during operation of the electronic device;
tracking an amount of degradation in the degradation sensor;
isolating the degradation sensor from detection of the target criteria to stop the degradation of the degradation sensor, wherein the isolated degradation sensor represents a unit of data for the target criteria; and
connecting a second degradation sensor in place of the degradation sensor to continue tracking the target criteria in addition to the unit of data in combination with all other elements in claim 18.

Regarding claims 19, the claims are allowed as they further limit allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858